IN THE COMMONWEALTH COURT OF PENNSYLVANIA

Kenya Diakee Woodson,                  :
                Petitioner             :
                                       :
      v.                               : No. 741 C.D. 2018
                                       : SUBMITTED: October 12, 2018
Pennsylvania Board of                  :
Probation and Parole,                  :
                  Respondent           :

BEFORE:      HONORABLE ROBERT SIMPSON, Judge
             HONORABLE P. KEVIN BROBSON, Judge
             HONORABLE ELLEN CEISLER, Judge

OPINION NOT REPORTED

MEMORANDUM OPINION
BY JUDGE CEISLER                                           FILED: November 9, 2018

      Kenya Diakee Woodson (Petitioner) petitions for review from the Pennsylvania
Board of Probation and Parole’s (Board) May 2, 2018, ruling affirming its June 7, 2017,
decision to recalculate Petitioner’s maximum parole violation expiration date as July
20, 2018. As Petitioner’s maximum date has already passed, we dismiss the Petition
for Review as moot.
      The relevant facts are as follows: Petitioner pled guilty in the Court of Common
Pleas of Philadelphia County on June 12, 2014, to one count of Possession with Intent
to Deliver, for which he received a sentence of 1½ to 3 years in state prison. Certified
Record (C.R.) at 1. On October 21, 2015, the Board elected to parole Petitioner and he
was released from prison on December 28, 2015. At that point Petitioner’s maximum
parole violation date was June 22, 2017. Id. at 4-7.
      On March 1, 2016, Petitioner was arrested in Harrisburg and charged with
Possession with Intent to Deliver, Unlawful Possession of a Controlled Substance, and
Criminal Use of a Communication Facility. Id. at 13. In response to this arrest, the
Board issued a detainer on April 4, 2016, and ordered Petitioner to be recommitted for
six months as a technical parole violator for leaving Philadelphia without permission,
in violation of the terms of his parole. Id. at 35-36. On January 24, 2017, Petitioner
pled guilty in the Court of Common Pleas of Dauphin County to Possession with Intent
to Deliver and Resisting Arrest, and was sentenced to an aggregate prison term of 2½
to 5 years, with 10 months and 27 days’ worth of credit for time served. Id. at 37, 48,
51. On June 7, 2017, the Board ordered Petitioner to be recommitted as a convicted
parole violator in order to serve the remainder of the unexpired term on his 2014
sentence, which at that point was 1 year, 5 months, and 25 days in length, and informed
him that his new maximum date was July 20, 2018. Id. at 67.
      On June 13, 2017, Petitioner mailed an Administrative Remedies Form to the
Board, in which he claimed that the Board had not properly credited him for the time
he had served pursuant to the Board’s April 4, 2016, order as a technical parole violator,
and had thus incorrectly calculated his maximum date in its June 7, 2017, order. Id. at
71-74. The Board responded on May 2, 2018, through a letter in which it affirmed its
June 7, 2017, decision and stated, without elaboration, that “there is no indication that
the Board failed to appropriately recalculate [Petitioner’s] maximum date[.]” Id. at 75.
      Nicholas E. Newfield, Esquire, was subsequently appointed to represent
Petitioner and he filed a Petition for Review in our Court on June 1, 2018, followed by
a Brief in support of this Petition for Review on August 22, 2018. Therein, Petitioner
reiterated his argument that the Board had not given him appropriate credit for the six
months he served as a technical parole violator and had consequently failed to correctly
calculate his maximum date. Br. for Petitioner at 19-22.
      The Board responded in opposition by filing its own Brief on September 13,
2018, in which it explained at length why it had not erred in determining that
Petitioner’s new maximum date was July 20, 2018. Br. for Respondent at 6-9.


                                            2
      Normally, we would embark upon a review of the relevant facts and law in order
to determine whether Petitioner’s claim is meritorious. However, such a review in this
matter is ultimately not necessary since Petitioner’s maximum date has already passed.
As this Court has held, “the expiration of a parolee’s maximum term renders an appeal
of a Board revocation order moot. It is well settled that an appeal will be dismissed
when the occurrence of an event renders it impossible for the court to grant the
requested relief.” Taylor v. Pennsylvania Bd. of Prob. & Parole, 746 A.2d 671, 674
(Pa. Cmwlth. 2000) (citations omitted). We will refuse to dismiss a moot appeal “only
if the issues involved are capable of repetition yet likely to evade review and of
important public interest, or where a party will suffer some detriment without [our]
court’s decision.” Id.
      Here, the maximum date on Petitioner’s original 2014 sentence was July 20,
2018, and he has already completed the full term of that sentence at this point. Though
the issue raised by Petitioner, relating to the Board’s calculation of his maximum date,
is capable of repetition by other petitioners in other matters, it is not an issue that is
likely to escape review in the future, as shown through numerous other appeals from
Board decisions which this Court has substantively addressed over the years. Nor will
Petitioner suffer without our assistance because, as we have already noted, he has




                                            3
finished serving the sentence that gave rise to the challenged maximum date. Therefore,
we dismiss Petitioner’s Petition for Review as moot.1



                                                _______________________________
                                                ELLEN CEISLER, Judge




       1
          Furthermore, we would have ruled against Petitioner on the merits. Petitioner was held after
his March 1, 2016, arrest due to both the resulting, new criminal charges and the Board’s detainer.
See C.R. at 13, 35-36. Petitioner subsequently pled guilty on January 24, 2017, and properly received
full credit towards his new sentence for the time period during which he was detained between arrest
and sentencing. See id. at 37, 48, 51; Gaito v. Pennsylvania Bd. of Prob. and Parole, 412 A.2d 568,
571 (Pa. 1980) (“[I]f a defendant is being held in custody solely because of a detainer lodged by the
Board and has otherwise met the requirements for bail on the new criminal charges, the time which
he spent in custody shall be credited against his original sentence. If a defendant, however, remains
incarcerated prior to trial because he has failed to satisfy bail requirements on the new criminal
charges, then the time spent in custody shall be credited to his new sentence.”). Therefore, the Board
did not err in affirming its June 7, 2017, decision, or in its recalculation of Petitioner’s maximum
date, as there was no credit left from this pre-trial detainment period to apply towards his original
sentence. See Smith v. Pennsylvania Bd. of Prob. and Parole, 171 A.3d 759, 768-69 (Pa. 2017) (when
an individual is held in both pre-trial detainment on new charges and on the Board’s detainer, credit
for time served between arrest and conviction on the new charges should be applied, in part, to the
original sentence only when the length of pre-trial detainment exceeds the sentence imposed on the
new charges).

                                                  4
          IN THE COMMONWEALTH COURT OF PENNSYLVANIA


Kenya Diakee Woodson,            :
                Petitioner       :
                                 :
     v.                          : No. 741 C.D. 2018
                                 :
Pennsylvania Board of            :
Probation and Parole,            :
                  Respondent     :


                               ORDER

     AND NOW, this 9th day of November, 2018, Petitioner Kenya Diakee
Woodson’s Petition for Review is hereby DISMISSED AS MOOT.



                                 ________________________________
                                 ELLEN CEISLER, Judge